SULLIVAN, Chief Judge
(concurring in the result):
The military judge properly found that appellant was a suspect in the larceny of Specialist Umbarger’s money prior to his questioning by Sergeant Floyd. Thus, Sergeant Floyd’s questioning of appellant about this offense prior to a proper rights advisement under Article 31, Uniform Code of Military Justice, 10 USC § 831, was unlawful. United States v. Loukas, 29 MJ 385 (CMA 1990). Cf. United States v. Britton, 33 MJ 238, 239 (CMA 1991). Moreover, this violation of Article 31 was a factor to be considered in determining the voluntariness of appellant’s later consent to search. See generally United States v. Phillips, 32 MJ 76, 80 (CMA 1991). Considering the non-incriminating non-coerced nature of these responses, however, I join my Brother, Judge Cox, in holding, based on all the circumstances of this case, that appellant’s consent to search was voluntary. See United States v. Burns, 33 MJ 316, 322 (CMA 1991) (Sullivan, C.J., concurring separately).